Case: 1:17-cv-08146 Document #: 261 Filed: 12/03/19 Page 1 of 1 PageID #:10539

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Sdahrie Howard, et al.
                                         Plaintiff,
v.                                                      Case No.: 1:17−cv−08146
                                                        Honorable Matthew F. Kennelly
Cook County Sheriff's Office, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 3, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing held
on 12/3/2019. Movant Wendy Shadbar's motion to intervene [255] is entered and
continued. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
